PER CURIAM.
Petitioner Vaughn R. Simpson was convicted of attempted armed robbery, attempted first degree murder, and use of a firearm during the commission of a felony.1 Petitioner filed a motion for postconviction relief alleging grounds of ineffective assistance of appellate counsel.2 The trial court denied petitioner’s motion for postconviction relief noting that claims of ineffective assistance of appellate counsel must be raised by petition for writ of habeas corpus in the appellate court which considered the appeal. The trial court was correct. Ragan v. Dugger, 544 So.2d 1052 (Fla. 1st DCA 1989). Petitioner took an appeal from the trial court’s denial of his postconviction motion. We treat the appeal as a petition for writ of habeas corpus. Finding no merit in petitioner’s claims of ineffective assistance of appellate counsel, we deny the petition.
DENIED.
BOOTH, SMITH and MINER, JJ., concur.

. See State v. Simpson, 554 So.2d 506 (Fla.1989); Simpson v. State, 562 So.2d 830 (Fla. 1st DCA 1990); Simpson v. State, 505 So.2d 1378 (Fla. 1st DCA 1987); Simpson v. State, 502 So.2d 61 (Fla. 1st DCA 1987).


. One of the alleged grounds of ineffective assistance of appellate counsel pertains to counsel’s performance before the Florida Supreme Court. We have no jurisdiction over that claim and therefore do not address it.